In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00242-CR


                           ROCKY RODRIGUEZ, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 137th District Court
                                  Lubbock County, Texas
       Trial Court No. 2007-415,693, Honorable John J. "Trey" McClendon III, Presiding

                                       July 17, 2015

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Rocky Rodriguez, appellant, attempts to appeal his convictions for aggravated

assault with a deadly weapon. The convictions were rendered on May 16, 2007, while

his notice of appeal was filed on May 19, 2015. We dismiss for want of jurisdiction.


      To be timely, a notice of appeal must be filed within thirty days after the day the

sentence is imposed or suspended in open court, or after the day the trial court enters

an appealable order; or within ninety days after the day sentence is imposed or

suspended in open court if a motion for new trial is filed. TEX. R. APP. P. 26.2(a). The
judgments were entered in this cause on February 29, 2008. Appellant’s May 2015

notice of appeal fell years beyond that deadline.


        A timely filed notice of appeal is essential to invoke our appellate jurisdiction.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, the Court

can take no action other than to dismiss the proceeding. Id. at 523. Because appellant's

notice of appeal was untimely filed, we have no jurisdiction over the matter and dismiss

the appeal. Accordingly, the appeal is dismissed.1


                                                         Per Curiam




Do not publish.




        1
        The appropriate vehicle for seeking an out of time appeal from a final felony conviction is by writ
of habeas corpus pursuant to Article 11.07 of the Texas Code of Criminal Procedure. See TEX. CODE
CRIM. PROC. ANN. art. 11.07 (West Supp. 2013).

                                                    2